DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 09/21/2021 has been entered and made of record. 
Interpretation under 35 USC 112(f) is modified to reflect claim amendments.

Response to Arguments
Applicant's arguments filed on 09/21/2021 have been fully considered but they are not persuasive.
In response to the recently amended independent claims Examiner has added the Jakubowicz reference to the rejections. Jakubowicz teaches a configuration device, the device component configuring a plurality of neural networks in at least one of a parallel configuration, sequential configuration, or a mixed parallel and sequential configuration that provides a configured plurality of neural networks, wherein each neural network is operable to detect a different object in the video information; 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s video stream analysis with Jakubowicz’s video stream analysis. Ananthanarayanan teaches video stream object detection with multiple neural networks. Jakubowicz teaches video stream object detection and specifically teaches a computationally efficient implementation with multiple neural networks in a parallel configuration, each for a different object type. The combination constitutes the repeatable and predictable result of simply applying Jakubowicz’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
The Malik and Knapp references are added to the rejection of claims 21 and 22. See detailed analysis below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: configuration device in claims 1 and 21.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan (US PGPub 2019/0205649) in view of Millin (US PGPub 20190327179), Zhou (US PGPub 2019/0130191) and Jakubowicz (US PGPub 2020/0210774).
Regarding claim 1, Ananthanarayanan discloses a cloud-computing-based video processing system comprising: (Ananthanarayanan teaches a video stream analysis technique which uses convolutional neural networks (CNNs) to process video.)
a register, the register registering configuration information associated with video information received by the cloud computing-based video processing system, the configuration information comprising at least one of access information, communication information, metadata, area of interest, analysis information, processing information;  (¶ 0056, 0043 and Fig. 3 teach extracting object areas of interest from whole video frames in order to process the objects. This is a process registering configuration information which comprises areas of interest.)
a scaler scaling computing resources based on the video information received by the cloud computing-based video processing system, the computing resources comprising (Ananthanarayanan ¶ 0023-0025 discusses scaling up computational resources to process the video stream, for example at query time.)
a filter, the filter filtering a video frame of the video information such that all but an area of interest is excluded in a filtered video frame; (As above, ¶ 0056, 0043 and Fig. 3 teach extracting object areas of interest from whole video frames in order to process the objects.)

a display, the display providing output to a user. (¶ 0157 teach an output display)
a memory, the memory storing the configuration information and insight information in persistent cloud-based storage. (¶ 0155 teaches that storage includes “cloud-based storage accessible via a network, such as the Internet.” ¶ 0008 teaches storing configuration and insight information.)
In the field of cloud computing Millin teaches a scaling component, the scaling component requesting and scaling computing resources for the cloud computing-based processing system (¶ 0119, “on-demand computing resources can afford flexibility to managed network 300, including the ability to quickly scale cloud services up or down through the click of a button, an API call, or an enterprise rule.”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s video stream processing with Millin’s system for data processing with a cloud-based server. Ananthanarayanan teaches using cloud computing for processing video stream analysis systems. It is directed to balancing tradeoffs in scaling computing resources during different parts of the video stream analysis cycle. Millin teaches the well-known and widely-used technique of scaling up and down cloud server resources in response to a request. The combination constitutes 
In the field of video stream analysis Zhou teaches that the insight information comprising object counts and displaying the insight information to the user and  (Zhou teaches a system for video stream analysis which detects a bounding box for an object based on object movement, see ¶ 0063-0064. The bounding box insight information is displayed, see ¶ 0120. ¶ 0067 teaches object counting.)
It would have been obvious to one of ordinary skill in the art to have combined Ananthanarayanan’s video stream analysis with Zhou’s video stream analysis. Ananthanarayanan teaches video stream object detection and an output display but does not mention explicitly what is being displayed. Zhou teaches video stream object detection, displaying video stream analysis insights and teaches object counting. The combination constitutes the repeatable and predictable result of simply applying Zhou’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of video stream analysis Jakubowicz teaches a configuration device, the device component configuring a plurality of neural networks in at least one of a parallel configuration, sequential configuration, or a mixed parallel and sequential 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s video stream analysis with Jakubowicz’s video stream analysis. Ananthanarayanan teaches video stream object detection with multiple neural networks. Jakubowicz teaches video stream object detection and specifically teaches a computationally efficient implementation with multiple neural networks in a parallel configuration, each for a different object type. The combination constitutes the repeatable and predictable result of simply applying Jakubowicz’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the cloud-computing based video processing system, as defined by Claim 1, further comprising representing the area of interest as a polygon. (Hollander ¶ 0050 teaches representing the area of interest as a bounding box.)
Regarding claim 3, the above combination discloses the cloud-computing based video processing system, as defined by Claim 1, wherein the video information 
Regarding claim 4, the above combination discloses the cloud-computing based video processing system, as defined by Claim 1, wherein the insight information is based on an object detected in the filtered video frame and attributes associated with the object. (Ananthanarayanan Fig. 3 and ¶ 0061 teach using the neural networks to detect objects of a certain class X and their associated frame.)
Regarding claim 5, the above combination discloses the cloud-computing based video processing system, as defined by Claim 1, wherein the plurality of neural networks comprises a deep neural network. (As above, Ananthanarayanan ¶ 0024, ¶ 0055 and Fig. 3 teach configuring multiple CNN neural networks, each a deep neural network.)
Regarding claim 6, the above combination discloses the cloud-computing based video processing system, as defined by Claim 1, wherein the video processing apparatus trains the plurality of neural networks to process an image comprising at least one of a predefined dimension, or a dynamic dimension. (Hollander ¶ 0044 and Ananthanarayanan ¶ 0154)
Claims 7-9, 11, 13, and 14 are the method claims corresponding to apparatus claims of 1-6. The apparatus necessarily requires method steps. Remaining limitations are rejected similarly. See detailed analysis above. 
Regarding claim 10, the above combination discloses the method, as defined by Claim 7, further comprising: configuring video content metadata that provides configured video content used in processing the filtered video frame, configuring the 
Regarding claim 12, the above combination discloses the method, as defined by Claim 7, further comprising providing the insight information in response to receiving a request for video frame processing. (Ananthanarayanan ¶ 0055 and Fig. 3 teach that the insight information is generated in response to a query 320 for video analysis.)
Regarding claim 15, the above combination discloses the method, as defined by Claim 7, further comprising training the plurality of neural networks to process at least one of a black-white image, color image. (Ananthanarayanan teaches processing streams from traffic cameras, surveillance cameras, and news channels. The prior art does not expressly disclose that the video images are one of black-white images or color images, but Examiner notes that the concept of using either black and white or color images for traffic, surveillance or news would have been obvious to incorporate with predictable result and without undue experimentation. This is not considered a non-obvious improvement over the prior art. Official Notice is applied here.)
Regarding claim 16, the above combination discloses the method, as defined by Claim 7, further comprising: 
scaling up a computational resource associated with the plurality of neural networks in response to receiving configuration information comprising video 
scaling down computational resources in response to receiving a stop command, the scaling down comprising requesting the cloud provider API to release existing computational resources used for processing the filtered video frame. (As above, Millin, ¶ 0119, “on-demand computing resources can afford flexibility to managed network 300, including the ability to quickly scale cloud services up or down through the click of a button, an API call, or an enterprise rule.”)
Regarding claim 17, the above combination discloses the method, as defined by Claim 7, further comprising: configuring a processing pipeline comprising the insight information that provides an aggregation, executing the configured processing pipeline, and storing the aggregation in the persistent cloud-based storage. (Ananthanarayanan Fig. 3 and ¶ 0061 teach using the neural networks to detect objects of a certain class X and their associated frame and return the aggregated collection of frames. ¶ 0008 teaches storage.)
Regarding claim 19, the above combination discloses the method, as defined by Claim 17, further comprising providing an API access to the aggregation in response to a request to initiate calculation and retrieval of the aggregation. (Ananthanarayanan ¶ 0055 and Fig. 3 teach that the aggregation insight information is generated in response 
Claim 20 is the computer readable medium claim corresponding to the apparatus of claim 1. Ananthanarayanan ¶ 0006 teaches a computer readable medium. Remaining limitations are rejected similarly. See detailed analysis above.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan (US PGPub 2019/0205649) in view of Millin (US PGPub 20190327179), Zhou (US PGPub 2019/0130191), Jakubowicz (US PGPub 2020/0210774) and WebGUI (“Features”).
Regarding claim 18, the above combination discloses the method, as defined by Claim 17, further comprising providing access to the aggregation in response to a request to initiate calculation and retrieval of the aggregation. (Ananthanarayanan ¶ 0055 and Fig. 3 teach that the aggregation insight information is generated in response to a query 320 for video analysis, a request to initiate calculation and retrieval.)
In the field of content management systems WebGUI teaches a content management system (¶ 1, WebGUI is a content management system and web application framework, which allows for easy management of content such as photo galleries.)
.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan (US PGPub 2019/0205649) in view of Millin (US PGPub 20190327179), Zhou (US PGPub 2019/0130191), Jakubowicz (US PGPub 2020/0210774), Malik (US PGPub 2009/0217315) and Knapp (US PGPub 2010/0266189)
Regarding claim 21, the above combination discloses a cloud-computing based video processing system comprising: (See rejection of claim 1)
a register that registers configuration information associated with video information received by the cloud-computing based video processing system from a plurality of video streaming devices registered to the cloud-computing based video processing system in a virtual private network, wherein the configuration information comprises access information, communication information, metadata, area of interest information, analysis information, and processing information, (Ananthanarayanan ¶ 
a scaler that requests and scales computing resources based on the video information received by the cloud-computing based video processing system, the computing resources comprising: (See rejection of claim 1)
a filter that filters each video frame of the video information such that only information pertaining to the one or more polygons remains in each filtered video frame and such that all pixel values outside the one or more polygons in each filtered video frame have a zero value; (See rejection of claim 1)
a configuration device that configures a plurality of neural networks in at least one of a parallel configuration and a sequential configuration, wherein a portion of the neural networks is operable to perform pre-processing of each video frame (see rejection of claim 1) the configuration device further assigning at least one neural network to each of the one or more polygons, wherein each neural network detects a different feature of its assigned polygon, and wherein the features include object types, and detected coordinates of objects; (See rejection of claim 1 and in particular the combination with Jakubowicz)
 a processor that processes each filtered video frame using the configured plurality of neural networks to provide insight information, the insight information comprising object counts, object detections, and object types in the video information, 
a display that provides the report to a user; and a memory that stores the configuration information and insight information in persistent cloud-based storage. (See rejection of claim 1.)
In the field of video stream analysis Malik teaches that the area of interest information comprises user-defined coordinates of one or more polygons, and wherein each polygon comprises an object recorded in one or more video frames of the video information; (¶ 0057 teaches a user defining a polygon shaped region of interest.) and teaching detecting emotions (¶ 0113 teaches detecting emotions and expressions from facial attributes.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s video stream processing with Malik’s video stream processing. Ananthanarayanan teaches extracting regions of interest and classifying object types. Malik teaches that said regions of interest are user defined and teaches classifying objects that are faces into emotion types. The combination constitutes the repeatable and predictable result of simply applying Malik’s techniques here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

It would have been obvious to one of ordinary skill in the art to have combined the above combination’s video stream processing with Knapp’s video stream processing. The above combination teaches video stream analysis with a variety of techniques. Knapp teaches performing the well-known and widely-used techniques of image pre-processing such as grayscale adjustment, resizing, and normalization. The combination constitutes the repeatable and predictable result of simply applying Knapp’s techniques here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 22 is a method corresponding to the system of claim 21. The system necessarily contains the method steps. Remaining limitations are rejected similarly. See detailed analysis above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661